Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered October 5, 1992.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s waiver of the right to appeal was knowingly and voluntarily entered and that his right to the effective assistance of counsel was satisfied (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The defendant having raised no other issues, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.